An instruction on the law of self-defense, to be correct, must be controlled and determined by the facts in any given case; and when the existence of facts calling for a charge on self-defense is in dispute, this raises a jury question. It was proper in the case before us for the court to submit to the jury the disputed question as to whether the acts of the deceased, immediately before she was stabbed, — were such as to make it reasonably appear to appellant at the time that deceased intended to kill him or inflict serious bodily injury upon him, and to tell the jury, as a matter of law, that unless her acts were of such character, appellant would not be justified in killing her.
A witness swore that he heard appellant ask deceased to have intercourse with him, and heard her refuse, and heard appellant make an ugly remark to her, all this occurring just before the fatal stabbing. Several witnesses saw the woman strike appellant with a glass having water in it, the size, weight, etc., of said glass not being before us. Proof was also made by a number of witnesses that appellant at once drew an "East Dallas Special" knife and stabbed deceased, the knife penetrating the cavity of the heart and likely the heart itself, according to the opinion of a physician. Appellant's own testimony was to the effect that he did not know he had cut deceased at all.
We are unable to agree with appellant's complaints appearing in his motion, and same will be overruled.
Overruled. *Page 118